Citation Nr: 0636274	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  02-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967, including service in Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for PTSD.  
In November 2003, the RO remanded this matter for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD related to stressful 
events that occurred during service. Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

The veteran has a been treated by VA for PTSD related to 
reported inservice stressor events, however these events have 
not been verified.  While some personnel records have been 
obtained and an attempt has been made to verify the veteran's 
reported inservice stressor events, the Board finds that 
additional development is required.

The Board notes that the veteran does not assert (nor does 
the record show) that he engaged in traditional combat 
experiences.  In statements received in August 1999, August 
2000, June 2002 and July 2005, the veteran reported inservice 
stressful events including witnessing the brutal stabbing of 
a pregnant woman by a young boy; accidentally running over a 
young 8-10 year old boy with his jeep; being fired upon by 
the enemy on several different occasions; seeing a man with 
no face while waiting for treatment in a civilian hospital; 
witnessing a close friend of his having his buttocks blown 
off after someone threw a grenade into the jeep he was riding 
in; being traumatized by commands given to him by the 
commander of the ship which transported him to Vietnam; 
hearing and seeing mortar fire while being transported to 
Saigon; and being traumatized when he learned that his name 
was on a North Vietnam "hit list".  

The United States Court of Appeals for Veterans Claims 
(Court) has adopted an expansive view of what constitutes 
participation in combat, finding that receiving fire or 
firing on an enemy without receiving fire could constitute 
participation in combat. Sizemore v. Principi, 18 Vet App 264 
(2004).  Further, the evidence need not demonstrate that the 
veteran actually participated in the combat activity; it is 
sufficient to show that the veteran's unit was involved. 
Pentacost v. Principi, 16 Vet App 124 (2002).

Service records document the veteran's service in Vietnam as 
a stenographer assigned to the 135th Military Intelligence 
Group, from August 1966 to June 1967.  Reports received from 
the U.S. Armed Forces Center for Unit Records Research (CURR) 
in October 2001 include extracts of an Operational Report 
submitted by the 525th Military Intelligence Group, the 
higher headquarters of the 135th Military Intelligence (MI) 
Group, for the period ending April 30, 1967.  Also included 
in the reports are extracts of Weekly Summaries, submitted by 
the U.S. Army Military Assistance Command Vietnam, for the 
weeks ending August 13, 1966, August 25, 1966 and December 
24, 1966, which document attacks, to include sniper fire and 
rockets, against and in the vicinity of Saigon, the 
documented base camp area location of the 135th MI Group 
during the reporting period.  In addition, the CURR included 
in its reports extracts of an OR-LL, submitted by the U.S. 
Army Vietnam, for the period ending January 31, 1967, which 
documents recoilless rifle fire in Saigon on November 1, 
1966, which resulted in casualties.  

The veteran contends that although he was assigned to the 
135th Military Intelligence Group, his actual duties were to 
pose as a civilian in the Da Nang area while carrying out 
undercover activities as a Coordinator of Information for the 
Central Registry Detachment.  Evidence submitted by the 
veteran in January 2003 confirms the veteran worked with the 
Central Registry Detachment during his service in Vietnam.  

The Board notes that although credible, the veteran's 
stressor statements are vague in that they do not provide the 
type of specific information needed to verify the veteran's 
accounts.  In addition, the veteran has indicated that he was 
in Saigon and in Da Nang and he has specified that some of 
his indicated stressors clearly took place around Da Nang.  
Furthermore, the veteran did not specify where or when he 
took incoming fire.  Records on file include documents 
showing he was in Saigon in September 1966 and that he had 
dental treatment in Da Nang in December 1966.  The matter is 
further complicated by the nature of the veteran's duties in 
Vietnam, which apparently involved a good deal of driving.  
Consequently, whether or not the veteran was actually present 
with his unit when the documented incoming fire was taken at 
Saigon is unclear.  The veteran's complete personnel records, 
which may identify where and when the veteran was stationed 
at different locations in Vietnam, is not of record.  The 
Board also notes that CURR only reviewed records for the 
veteran's unit through April 1967, while the veteran served 
in Vietnam through August 1967

Accordingly, additional development is warranted.  The RO 
should contact the veteran and ask that he submit a detailed 
statement identifying with all possible specifics (date, 
location, unit, individuals involved, etc.), the stressful 
events he experienced during service.  Then the RO should use 
this information, and any pertinent records or information in 
the claims file, to submit a verification request letter to 
the U. S. Army and Joint Services Records Research Center 
(JSRRC), formerly the CURR, so that an attempt can be made to 
verify whether or not the veteran experienced the claimed 
events.  The RO should emphasize to the veteran that he must 
provide specific information regarding his unit(s) and 
approximate dates as well as locations of any attacks or 
fights he was involved in.  The information should be 
forwarded to JSRRC to determine whether the veteran's 
reported stressors can be verified.  The RO should also 
specify that if appropriate, the RO search records from April 
to August 1967.

If a stressor event is verified, the veteran should be sent 
for a VA psychiatric examination to determine whether it is 
at least as likely as not that he has a PTSD due to a 
verified stressor event.  Prior to any examination, all 
pertinent outstanding records should be obtained.  
Specifically noted in this regard are records of ongoing VA 
or private treatment for psychiatric problems since June 
2004, (the date of the latest record on file) and any reports 
of psychiatric testing performed on the veteran.  

Finally, the Veteran's Claims Assistant Act, or VCAA, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
Board notes that recent pertinent caselaw has provided 
additional guidance as to the exact nature and extent of 
these duties.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO should take this opportunity to ensure 
such compliance, especially in light of recent pertinent 
caselaw.  

For the reasons stated above, this matter is REMANDED for the 
following:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to service connection for PTSD, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006); See 
also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  The RO should obtain the veteran's 
complete personnel records showing duty 
stations and assignments in Vietnam. 

3.  The RO should attempt to obtain any 
pertinent records of medical treatment or 
examination outstanding.  Specifically 
noted in this regard are records of 
psychiatric treatment since June 2004 and 
any reports of psychiatric examinations 
performed on the veteran.  

4.  The RO should ask the veteran to 
provide specific information regarding 
the stressor event(s) he alleges occurred 
during service.  The RO should 
specifically advise the veteran that 
stressful events involving civilians in 
Vietnam are very difficult to corroborate 
and that his other reported stressors, 
specifically those relating to him and 
his unit taking incoming fire, are the 
types of events that may very well be 
verifiable - if he can provide more 
specifics as to date, place, and unit.   
He should be advised that this 
information is critical to his claim. 

5.  The information the veteran provides 
in response to the request above should 
be forwarded to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
at 7701 Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA 22315-3802, for 
verification of the stressors claimed by 
the veteran.  Morning reports and 
Quarterly Reports for the veteran's unit, 
for the periods in which the veteran 
identifies having experienced a stressor 
event, should be reviewed, and the JSRRC 
should provide to VA copies of the 
pertinent portions of any such records as 
they relate to the veteran's reported 
inservice stressor events.  The JSRRC 
should not overlook records for the 
veteran's period of service from April to 
August 1967, if he indicates any stressor 
events occurred in this period.

6.  If, and only if, an inservice 
stressor event is verified by the JSRRC 
report, then the veteran should then be 
scheduled for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has PTSD 
(under DSM-IV criteria) related to the 
verified event(s) in service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given and should reconcile the opinion 
with any competing medical evidence of 
record.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

7.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



